Title: From Benjamin Franklin to Pierre Landais, 28 July 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, July 28. 1779.
In case the Circumstances of the Bonhomme Richard, should make a Delay of her Sailing necessary of which Mr. De Chaumont will inform you, I do hereby direct that you proceed to the North Seas by Such Route as you Shall judge most proper, and cruise there till the end of September in such Parts as are most convenient for intercepting the Northern Trade to England; after which you are to go in to the Texel, and there wait farther Orders. With great Esteem and great Confidence in your Abilities, zeal and activity, I have the honour to be. &c.
Capt. Landais.
